MEMORANDUM **
Michael Frank Goodwin appeals the district court’s order denying his writ of co-ram nobis for lack of jurisdiction and denying his request to set aside his convictions and sentence because of fraud on the court. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Goodwin contends that because he was not “in custody” at the time he filed his writ of coram nobis, the district court had proper jurisdiction to hear his claims under a writ of coram nobis. We disagree. Although his term of supervised release had expired at the time Goodwin filed his writ, the district court still retained jurisdiction until the resolution of his legally noticed revocation hearing. See United States v. Garrett, 253 F.3d 443, 446 (9th Cir.2001) (stating that a district court can revoke a term of supervised release after it has expired if a warrant or summons alleging a violation was issued before the term expired). Accordingly, because Goodwin was still subject to a restraint on his liberty, he was “in custody” for purposes of federal habeas proceedings and the remedy of coram nobis was unavailable to him at that time. See Matus-Leva v. United States, 287 F.3d 758, 761 (9th Cir.2002).
Alternatively, Goodwin contends that the district court erred by not invoking its inherent power to vacate the judgment for fraud on the court. We conclude that the district court did not err. See Wharton v. Calderon, 127 F.3d 1201, 1205 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.